Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The previous drawing objection in the Ex Parte Quayle Action of 23 November 2021 is withdrawn in light of the submission of replacement Figure 8 of 7 December 2021.
As previously stated in the Action of 23 November 2021:
The closest prior art is considered to be Edelstein (U.S. Pat. 2,967,643).
Edelstein discloses a backboard (14), a support plate (12, 22) and clamps (24) to secure a canister (20) along the backboard over the support plate positioned for outward release of the canister’s contents.
Edelstein does not disclose that the backboard has a lip portion below the support plate to be received within a vice to maintain the backboard vertically, required by claim 1.
Claims 2-6 depend from claim 1.
Edelstein discloses that the apparatus automatically and periodically dispenses germicide. However, Edelstein does not disclose that the apparatus is a hose lubricating tool or that it has a trigger that is positioned outward for release of the lubricant into a power line hose, as required by claim 1.
Edelstein also does not disclose a finger portion mounted to a finger base, the finger extending out over the front edge of the finger base to define a finger tip, the finger portion sized to be received within a groove of a power line hose or a trigger that is positioned outward for release of the lubricant into a power line hose, as required by claim 7.

Edelstein also does not disclose an indentation defined within said finger base underneath said front edge; wherein, upon said power line hose being forced along said finger base, said finger base is urged downward to engage a trigger of a canister, as required by claim 11.
Claims 12-14 depend from claim 11.
It would not have been obvious to modify Edelstein with the required structure, especially in light of the requirement of a “power line hose”, without improper hindsight analysis.
Other compelling prior art is considered to be: King (U.S. Pat. 3,347,468), Marini (U.S. Pat. 2,728,608) and Edelstein (U.S. Pat. 3,228,609), none of which disclose the required structure and functionality described above.
Therefore, claims 1-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/Examiner, Art Unit 3754            

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                               
12/29/2021